OPERATING AGREEMENT OF GENERAL AUTOMOTIVE ADVANCED TECHNOLOGY GROUP, LLC As of July 15, 2008 THE MEMBERSHIP INTERESTS CREATED BY THIS OPERATING AGREEMENT ARE NOT INTENDED TO CONSTITUTE SECURITIES.TO THE EXTENT THESE MEMBERSHIP INTERESTS ARE CONSTRUED TO BE SECURITIES, THEN SUCH SECURITIES REPRESENTED BY THIS OPERATING AGREEMENT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, NOR REGISTERED NOR QUALIFIED UNDER ANY STATE SECURITIES LAWS.SUCH SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, DELIVERED AFTER SALE, TRANSFERRED, PLEDGED, OR HYPOTHECATED UNLESS QUALIFIED AND REGISTERED UNDER APPLICABLE STATE AND FEDERAL SECURITIES LAWS OR UNLESS, IN THE OPINION OF COUNSEL SATISFACTORY TO THE COMPANY, SUCH QUALIFICATION AND REGISTRATION IS NOT REQUIRED.ANY TRANSFER OF THE SECURITIES REPRESENTED BY THIS OPERATING AGREEMENT IS FURTHER SUBJECT TO OTHER RESTRICTIONS, TERMS AND CONDITIONS. OPERATING AGREEMENT OF GENERAL AUTOMOTIVE ADVANCED TECHNOLOGY GROUP, LLC In accordance with the Florida Limited Liability Company Act and subject to the Articles of Organization, which were filed on July 15, 2008, with the Florida Department of State, General Automotive Company, a Nevada corporation (the “GAC Member”), and SenCer Inc., a New York corporation (the “SenCer Member”), as initial Members and such other persons or entities who from time to time are signatories hereto (collectively, the “Members”), adopt the following Operating Agreement (the “Agreement”) regarding the conduct of the business and affairs of General Automotive Advanced Technology Group, LLC, a Florida limited liability company (the “Company”). W I T N E S S E T H: WHEREAS, the initial Members named above authorized A.G.C. Co., as its authorized representative, to form the Company as a limited liability company under the Florida Limited Liability Company Act on July 15, 2008; and WHEREAS, the initial Members desire to adopt an Operating Agreement in order to set forth the regulations, terms and conditions under which the Company will be operated. NOW, THEREFORE, set forth below are the terms and conditions of the operation of the Company. ARTICLE I- DEFINED TERMS; EXHIBITS, SCHEDULES, ETC. 1.1Definitions.As used in this Agreement, the following terms shall have the respective meanings indicated below: “Act” means the Florida Limited Liability Company Act, as the same may be amended from time to time. “Adjusted Capital Account Deficit” means, with respect to any Member, the deficit balance, if any, in such Member’s Capital Account as of the end of the relevant Fiscal Year, after giving effect to the following adjustments: (a)decrease such deficit by any amounts which such Member is obligated or deemed obligated to restore pursuant to this Agreement or the penultimate sentence of each of Regulation Sections 1.704-2(g)(1) and 1.704-2(i)(5); and (b)increase such deficit by the items described in Regulation Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6). 2 The foregoing definition of Adjusted Capital Account Deficit is intended to comply with the provisions of Regulation Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith. “Affiliate” means any Person who or which, directly or indirectly, through one or more intermediaries, controls or is controlled by, or is under common control with an entity (the term “control” for purposes of this definition meaning the ability, whether by ownership of shares or other equity inter­ests, by contract or otherwise, to elect a majority of the directors of a corporation, to select the managing or general partner of a partnership, or otherwise to select, or have the power to remove and then select, a majority of those Persons exercising governing authority over an entity). “Agreement” means this Operating Agreement, as originally executed and as amended, modified, supplemented or restated from time to time, as the context requires. “Articles of Organization” means the Articles of Organization of the Company as filed with the Secretary of State of Florida, as the same may be amended or restated from time to time. “Bankrupt Member” means any Member (a) that (i) makes a general assignment for the benefit of creditors; (ii) files a voluntary bankruptcy petition; (iii) becomes the subject of an order for relief or is declared insolvent in any federal or state bankruptcy or insolvency proceedings; (iv) files a petition or answer seeking for the Member a reorganization, arrangement, composition, readjustment, liquidation, dissolution, or similar relief under any law; (v) files an answer or other pleading admitting or failing to contest the material allegations of a petition filed against the Member in a proceeding of the type described in subclauses (i) through (iv) of this clause(a); or (vi) seeks, consents to, or acquiesces in the appointment of a trustee, receiver, or liquidator of the Member’s or of all or any substantial part of the Member’s properties; or (b)against which, a proceeding seeking reorganization, arrangement, composition, readjustment, liquidation, dissolution, or similar relief under any law has been commenced and sixty (60) days have expired without dismissal thereof or with respect to which, without the Member’s consent or acquiescence, a trustee, receiver, or liquidator of the Member or of all or any substantial part of the Member’s properties has been appointed and sixty (60) days have expired without the appointments having been vacated or stayed, or sixty (60) days have expired after the date of expiration of a stay, if the appointment has not previously been vacated. “Business” means the business, directly or indirectly, in whole or in part, as more particularly described in Section2.3 hereof. “Business Day” means any day on which banks are open for business in Orlando, Florida. “Capital Account” means, with respect to any Member, the separate “book” account which the Company shall establish and maintain for each Member in accordance with Section 704(b) of the Code and Regulation Section 1.704-1(b)(2)(iv) and such other provisions of Regulation Section 1.704-1(b) that must be complied with in order for the Capital Accounts to be determined in accordance with the provisions of the Regulations.In furtherance of the foregoing, the Capital Accounts shall be maintained in compliance with Regulation Section 1.704-1(b)(2)(iv), and the provisions hereof shall be interpreted and applied in a manner consistent therewith. 3 “Capital
